El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Apela el demandante contra una sentencia que desestima la demanda, dictada después de un juicio de novo en la *499corte de distrito, y se queja de haber la corte inferior in-currido en error en la apreciación de la prueba e infracción de los artículos 1796 y 1797 del Código Civil.
La sentencia apelada se funda en las siguientes conclu-siones de hecho y de derecho, a saber:
“1. Que el día 19 de diciembre de 1922, en ocasión en que el demandante desempeñaba el cargo de cajero del Royal Bant of Canada de esta ciudad, apareció en sus cuentas como tal cajero un superávit en dinero de ocho centavos; y al día siguiente, 20 de diciembre de 1922, apareció un déficit de $399.97. Que el deman-dante en cuanto notó el déficit de $399.97, al practicar el balance de su caja, avisó al manager del banco demandado, Sr. J. V. Fulla-dosa, y éste procedió a revisar las cuentas del demandante como tal cajero, resultando que en cuanto a los números estaban correctas, pero a pesar de que hicieron ambos una investigación, y arqueo de caja, siempre resultó el déficit de dinero no pudiendo el demandante decir ni asegurar la causa o razón de dicho déficit.
“2. Que el demandante continuó ejerciendo el cargo de cajero del demandado, hasta el 17 de enero de 1923, en que pasó a otro departamento del banco y ocupó su puesto el Sr. Angel Rovira, quien desde entonces hasta el presente desempeña dicho cargo en las oficinas del banco demandado. Que al hacerse cargo de la caja el otro contable Sr. Rovira, el déficit ocurrido fué pasado a la cuenta de déficit del banco y posteriormente en julio de 1923, cesó el de-mandante como empleado del banco del demandado.
“3. Que el demandante reconoció la existencia del déficit y con-vino en pagarlo al banco demandado, en sumas parciales o plazos, lo que efectuó, siendo el último pago que verificó de $61.33, en 31 de marzo de 1924, firmándole el banco demandado por su gerente Sr. Fulladosa un recibo por dicha cantidad en que hizo constar que era el saldo de la deuda del demandante para con el demandado por concepto del déficit ocurrido.
“4. Que posteriormente a haber cesado como empleado del banco demandado el demandante, o sea, en 27 de agosto de 1923, el cajero Angel Rovira en sus cuentas como tal cajero, tuvo un superávit de $400.00, cuyo superávit ha sido pasado a la cuenta de superávit del banco; y alega ahora el demandante que existiendo ese superávit de $400.00, debe restituirse al demandante el déficit que pagó al banco demandado.
“5. La corte, de la apreciación que hace de la evidencia presen-*500tada por ambas partes, llega a la conclusión que no hubo error al-g'uno en cuanto se refiere a la contabilidad de caja llevada primero por el demandante José Miguel Castro y luego por su sucesor en el cargo en las oficinas del banco demandado, .Sr. Angel Rovira; que realmente existió un déficit en los fondos que manejaba el ca-jero cuando era tal el Sr. Castro, demandante, o sea, en dinero efec-tivo, que se constató con el recuento del dinero en su poder y que asimismo existió un superávit en el recuento del dinero en poder del otro cajero sucesor del demandante Sr. Rovira; que cuando el demandante certificó el pago del déficit al banco demandado, lo hizo convencido de que había contraído la obligación de pagar el déficit porque así se lo imponían sus obligaciones como empleado del banco demandado, de satisfacer los déficit que le ocurrieran en el desempeño de su cargo de cajero y lo satisfizo reconociendo que había contraído esa deuda; y el banco demandado recibió el pago convencido de que cobraba un crédito legítimo y al cual tenía derecho.
“Por tanto, la corte llega a la conclusión, vistos los artículos 1796 y siguientes del Código Civil en que se funda la presente ac-ción, que al cobrar el demandado a su empleado el demandante el déficit ocurrido, lo hizo con derecho a ello, y que el demandante al pagar el déficit lo hizo convencido de que había contraído una deuda legítima y no hizo el pago por error o equivocación; y el hecho de que posteriormente, en las operaciones de caja del banco deman-dado hayan aparecido unas veces superávit y otras déficit, hasta que el día 27 de agosto de 1923 haya aparecido un superávit de $400.00, sin probarse por el demandante que tal superávit corresponda al déficit que él tuvo como cajero, no le da derecho a la restitución y en su consecuencia, se declara sin lugar en todas sus partes la de-manda en este caso, con las costas al demandante; debiendo regis-trarse por el secretario una sentencia de conformidad con esta opinión. ’ ’
El alegato del apelante no contiene contestación alguna ni referencia a estas conclusiones de hecho y de derecho que fueron omitidas de los autos preparados por el apelante y elevados por la apelada después de radicado el alegato del apelante. El documento citado en último término es un mero bosquejo de aquella parte de la prueba que tiende a soste-ner la teoría del caso del demandante, junto con las conclu-siones establecidas a virtud de la misma por el abogado.
*501Después de una cuidadosa lectura de los alegatos y de todo lo que de la transcripción se cita en los mismos, no lia surgido ninguna duda seria en nuestra mente acerca de la exactitud en cuanto a las conclusiones a que llegó la corte sentenciadora y debe, por tanto, confirmarse la sentencia apelada.